        Case 1:12-cv-00456-DAR Document 190 Filed 10/15/18 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
___________________________________________
                                             )
JOHN N. XEREAS                               )
                                             )
       Plaintiff,                            )
                                             )  Case No. 12-456
v.                                           )
                                             )
MARJORIE A. HEISS, et al.,                   )
                                             )
       Defendants                            )
_______________________________ ___________)




               DEFENDANTS’ REVISED PROPOSED PRETRIAL ORDER

1.     Defendants’ Statement of the Case

        This case arises from a business dispute among the three original managing members of

a DC LLC, formed as Riot Club DC, LLC, and later renamed Penn Social, LLC. The three

managing members were Plaintiff John Xereas, and Defendants Geoffrey Dawson and Marjorie

Heiss. Each of the three managing members contributed their experience and expertise to

creating and operating the venue, as well as a personal investment of $100,000 each. The LLC

operated a comedy club called Riot Act Comedy Theater in Penn Quarter, DC, that opened in

August 2011.

       Mr. Dawson, an experience bar operator in DC, raised $2 million from investors he knew

and had worked with on prior projects. Mr. Dawson also oversaw the design and build-out of the

venue, a $2 million construction project. The contractors and other vendors who performed the

work were hired by Mr. Dawson, who had used many of the same contractors and vendors in

prior projects. Mr. Dawson was not directly compensated by the LLC for this work, instead it

represented his contribution in exchange for his 26% ownership of the venture.

       Ms. Heiss, a licensed attorney in DC, contributed her legal expertise in creating the LLC


                                               1
         Case 1:12-cv-00456-DAR Document 190 Filed 10/15/18 Page 2 of 8



under DC law and drafting the mutually agreed upon operating agreement which set forth the

terms under which the LLC would operate, distribute funds, repay investors and other terms

agreed upon by the managing members. Ms. Heiss also played an instrumental role in drafting

and filing the papers to obtain necessary licensing and permits with the DC government. Ms.

Heiss was not directly compensated by the LLC for this work, instead it represented her

contribution in exchange for her 26% ownership of the venture.

        Mr. Xereas had prior experience booking comics and managing a comedy venue. He

booked talent for the club, scheduled shows and handled details from fees, travel arrangements

and other associated tasks with booking talent and managing the comedy portion of the business.

He suggested the use of and contributed the name “Riot Act” to the venture as he had previously

u8sed the name in his comedy booking business and in a small club that he operated for seven or

eight months in 2008. The managing members never verbally negotiated a licensing fee for the

use of the name “Riot Act.” The signed operating agreement did not provide for any licensing

fee for the use of the Riot Act name. Mr. Xereas was not directly compensated by the LLC for

his work, instead it represented his contribution in exchange for his 26% ownership of the

venture. Per Mr. Xereas request, after the club opened, he was paid a monthly salary by the LLC

for his role in the operation of the club, but this was stopped per the agreement of a majority of

the managing members when the club failed to generate sufficient profits to allow the payment

of this salary.

        Several events in the fall of 2011 led to tensions among the managing members. By early

September 2011, Mr. Xereas had not paid his $100,000 cash investment to the LLC, and the LLC

was having cash shortfalls due to an operating deficit. The other managing members approached

Mr. Xereas suggesting that they would need to agree to a revised operating Agreement if he was


                                                2
         Case 1:12-cv-00456-DAR Document 190 Filed 10/15/18 Page 3 of 8



unable or unwilling to pay his $100,000 contribution. Mr. Xereas paid a first installment of

$50,000 with money loaned to Mr. Xereas by the arrangements of Mr. Dawson through his

friend Thomas DiTonto.       Mr. Xereas later paid the remaining $50,000 of his $100,000

commitment to the LLC, and discussions regarding changes to the Operating Agreement ended.

       Also in the fall of 2011, Mr. Xereas fired the club general manager, Matt Morinello, hired

by the LLC to oversee the non-comedy operations of the club, where most of the profits of the

venture were expected. Mr. Xereas took this action unilaterally without the approval of a

majority of the managing members. For the first time Mr. Xereas threatened to leave the venture

if his firing of Mr. Morinello was reversed, even though the firing exposed the LLC to liability

which was eventually settled at the expense of the LLC.

       The club was unprofitable from the start, and by January 2012 when the majority of the

managing members decided to make changes to the club (as they were authorized to do by the

LLC’s operating agreement), the Plaintiff abandoned his work for the LLC and took steps, with

others, to damage the company. At first Mr. Xereas would occasionally return phone calls

regarding club operations, but soon stopped responding at all. The Facebook, Twitter and

YouTube marketing efforts of the LLC were deleted or taken over by Plaintiff or those working

with Plaintiff.   He had his lawyers issue a cease and desist letter which jeopardized the

operations of the club, and Plaintiff and his friends, working together, made false and unfounded

accusations ranging from intellectual property claims, legal ethics challenges, even criminal

complaints, among others. The LLC had to scramble to handle Plaintiff’s job responsibilities

and attempt to keep the club operating. After several months of failing to fulfill his duties to the

LLC and taking actions to damage the LLC, including filing a lawsuit against the LLC, the

majority of the managing members voted to remove Mr. Xereas from his role as a managing


                                                 3
        Case 1:12-cv-00456-DAR Document 190 Filed 10/15/18 Page 4 of 8



member, pursuant to the terms of the agreed Operating Agreement.

       By mid 2012, the LLC revised operations at the club with a significant investment by

Defendant Dawson and gave up whatever rights it had in Plaintiff’s claimed intellectual property,

which Plaintiff has never used since that date. The rebranding of the club costs over $700,000.

The club became Penn Social, and by 2013 was operating with a profit. Plaintiff continued his

efforts to hurt the LLC, challenging various interests of the LLC. Had these challenges been

successful they would have closed the club, despite the fact that Plaintiff continues to own 26%

of the LLC. To date, the LLC has spent over $800,000 indemnifying its managing members for

the required defense of baseless claims by Plaintiff. The actions of Defendants have protected

Plaintiff’s investment in the LLC and even increased its value.

2.     Defendants’ Statement of Claims

       Defendants have the following claims against John Xereas, as stated in Defendants’

Counterclaims:

       1.      Breach of Contract

       2.      Breach of the Implied Duty of Good Faith and Fair Dealing

       3.      Tortious Interference with Existing Business and Contractual Relationships

       4.      Tortious Interference with Contractual Relationships with Facebook

       5.      Tortious Interference with Contractual Relationships with Twitter

       6.      Tortious Interference with Contractual Relationships with YouTube

       7.      Tortious Interference with Prospective Business Relationships

       8.      Conspiracy to Tortiously Interfere with Existing Contractual Relationships

       9.      Conspiracy to Tortiously Interfere with Prospective Contractual Relationships

       10.     Breach of Fiduciary Duty


                                                4
          Case 1:12-cv-00456-DAR Document 190 Filed 10/15/18 Page 5 of 8



         11.    Violation of the Computer Fraud and Abuse Act (18 U.S.C. §1030, et seq.)

         12.    Conspiracy to Violate the Computer Fraud and Abuse Act (18 U.S.C. §1030, et

                seq.)

         13.    Conversion


3.       Statement of Defenses

         Defendants asserted to following affirmative defenses.

         1.     Plaintiff fails to state a claim for which relief can be granted.

         2.     Plaintiff’s claims are barred in whole or in part by unclean hands.

         3.     Plaintiff’s claims are barred in whole or in part by a failure to mitigate his

damages, if such damage exists.

         4.     Plaintiff’s claims are barred in whole or in part by the statute of frauds.

         5.     Defendants have not infringed any applicable trademarks under federal or state

law.

         6.     Plaintiff’s trademark claims are barred in whole or in part by fraud on the United

States Patent & Trademark Office.

         7.     Plaintiff’s trademark claims are barred by legal abandonment of any marks at

issue.

4.       Schedule of Witnesses to Be Called

         A.     Expected to Call

         1.     Geoff Dawson (all topics, 3-4 hours)

         2.     Marjorie Heiss (all topics, 2 hours)

         3.     John Xereas (all topics, 3-4 hours)


         B.     May Call

         1.     Peter Bayne (club operations, rebranding, 2 hours)
                                                       5
        Case 1:12-cv-00456-DAR Document 190 Filed 10/15/18 Page 6 of 8



       2.      Shaun Robinson (email and websites, 1 hours)

       3.      Geoff McNabola (build out, expenses, 1 hour)

       4.      Matthew Morinello (club management and dismissal, 1 hour)

       5.      Dawn Henderson (employment and sabotage, 2 hours)

       6.      Evan Rosenthal (expenses, club operations, 1 hour)

       7.      Lauren Zoltnick (YouTube and recordings, 1 hour)

       8.      John Sullivan (club operations, 1 hour)

       9.      Peter Genis (accounting, 1 hour)

       10.     Ted Xereas (club operations, 1 hour)

       11.     Tom DiTonto (loan to Plaintiff, 1 hour)


5.     List of Exhibits to be Offered

       See Trial Exhibit list, included in attached Exhibit 1.

6.     Designation of Deposition to be Offered

       See Deposition Designations, included in attached Exhibit 1.

7.     Itemization of Damages

       To date, the LLC has indemnified over $800,000 in expenses incurred by the Managing

Members in defending against Plaintiff’s efforts to damage the LLC.

       The LLC incurred at least $50,000 in expenses from January to July because Plaintiff

abandoned his job duties.

       The LLC spent at least $700,000 rebranding to Penn Social after comedy operations

became untenable due to Plaintiff’s actions.

8.     Other Relief

       Not applicable.



                                                             Respectfully submitted,

                                                         6
Case 1:12-cv-00456-DAR Document 190 Filed 10/15/18 Page 7 of 8




                                  _/s/______________________
                                  William T. O’Neil
                                  Bar No. 426107
                                  THE O’NEIL GROUP LLC
                                  1629 K Street, N.W.
                                  Washington, DC 20006
                                  Telephone (202) 684-7140
                                  Facsimile ((202) 517-9179
                                  woneil@oneilgroupllc.com




                              7
          Case 1:12-cv-00456-DAR Document 190 Filed 10/15/18 Page 8 of 8



                                         CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above Defendants Proposed Pre-Trial Order was served

on October 15. 2018, by ecf and email on counsel of record noted below:


                          W. Todd Miller, Esq.
                          Baker & Miller PLLC
                          2401 Pennsylvania Ave, NW
                          Suite 300
                          Washington, D.C. 20037
                          Attorney for John Xereas

                          Tony C. Richa, Esq.
                          Richa Law Group, P.C.
                          4800 Hampden Lane
                          Suite 200
                          Bethesda, MD 20814
                          Attorney for John Xereas


                                                             _/s/__________________
                                                             William T. O’Neil




                                                        8
